Citation Nr: 1708514	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  13-22 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether the debt for the overpayment of VA compensation benefits, in the calculated amount of $25,180.13, was properly created.

2.  Entitlement to a waiver of recovery of an overpayment of $25,180.13 created by fugitive felon status.

(The issues of the propriety of the discontinuance of the Veteran's VA compensation benefits for the period from August 4, 2005, to November 25, 2010, based on fugitive felon status and entitlement to an evaluation in excess of 10 percent for left knee instability will be the subject of a separate decision).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to May 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision on waiver of indebtedness of the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (CWC) at the Regional Office located in Milwaukee, Wisconsin, which denied waiver of recovery of an overpayment in the amount of $25,180.13 created by fugitive felon status.  

The appeal was previously before the Board in May 2015, at which time it was explained that the Veteran submitted a timely substantive appeal on the waiver issue and that the matter was, therefore, in appellate status.  Accordingly, in May 2015, the Board remanded the issue so that the Veteran could be afforded a hearing in accordance with his expressed desire.

In April 2016, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  Accordingly, for the sake of clarity and to ensure due process, the Board has separately listed the issue of propriety of the debt creation on the first page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issues pertaining to the proper creation of the debt and entitlement to a waiver of recovery of an overpayment of $25,180.13 created by fugitive felon status will be directly impacted by the adjudication of preliminary appealed issue of the propriety of the discontinuance of benefits due to fugative felon status that is addressed in a separate Board decision signed by a panel of three Veterans Law Judges.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Therefore, adjudication the issues concerning the creation of the debt and waiver of overpayment must be deferred.

Accordingly, the case is REMANDED for the following action:

Only after a final decision is rendered on the separate appellate issue of the propriety of the discontinuance of the Veteran's VA compensation benefits for the period from August 4, 2005, to November 25, 2010, based on fugitive felon status (which is the subject of a separate Board remand by a panel of Veterans Law Judges), readjudicate the issues of  (1) whether the debt for the overpayment of VA compensation benefits, in the calculated amount of $25,180.13, was properly created and (2) entitlement to a waiver of recovery of an overpayment of $25,180.13 created by fugitive felon status.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




